Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102 and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102 and 103) or its application in selecting appropriate form paragraphs is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and/or the rationale supporting the rejection, would be the same under either status.  In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.

DETAILED ACTION

Response to Amendment
The Amendment filed April 26, 2021 has been entered. 
Claims 23-43 are rejected over the previously applied prior art reference(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claims 23-43 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,426,883 to McPherson et al. (“McPherson”) in view of US 9,300,285 to Pang.
With respect to claim 23, McPherson discloses in Fig. 1-2 a power module apparatus, comprising:
a power substrate (e.g., 300);
a plurality of power devices (e.g., 500) electrically connected to the power substrate; 
a gate-source board (e.g., 600) mounted relative to the power substrate, the gate-source board electrically connected to the plurality of power devices (e.g., the gate driver is coupled to gates of the power devices 500 via the gate source board 600 and gate drive connectors 700 to provide gate drive signals for the power devices 500);
a housing (e.g., 800) secured to the power substrate; and
a signal line (e.g., 700 in Fig. 8 of McPherson) connected to a gate of the plurality of power devices (e.g., the gate driver (e.g., a driver external to 700 in Fig. 8 and not shown) coupled to a gate of the power devices 500 via the gate source board 600 and gate drive connectors 700 to provide gate drive signals for the power devices 500) and the signal line (e.g., 700 in Fig. 8 of McPherson) configured to receive gate drive control signals from a gate driver (e.g., a gate driver external to 700 is coupled to a gate of the power devices 500 via the gate source board 600 and gate drive connectors 700 to provide gate drive signals for the power devices 500, wherein the gate drive signals received from the external gate driver will be clamped as discussed below).  While 
Further, a sense and control circuit (e.g., 120 in Fig. 3 of Pang) is electrically connected to the clamping circuit, the sense and control circuit configured to sense a voltage within the power module apparatus and configured to control the clamping circuit as a function of the voltage based on a falling edge delay (e.g., there is an inherent delay in passing a falling edge detection of SG to MN31 via 121, 122, and 123) and rising edge pass through operation.
Further, McPherson as modified fails to disclose that the above discussed clamping circuit for power device (e.g., 500 in Fig. 2 of McPherson) and the sense and control circuit (e.g., 120 in Fig. 3 of Pang) are integrated/arranged with the power module (e.g., 100 in Fig. 2 of McPherson) at a location such as the power device 500 or a gate-source board (e.g., 600 in Fig. 2 of McPherson).  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that a clamping circuit and a clamp trigger mechanism may be integrated with a power device; an official notice of the foregoing fact is hereby taken.  
For the purpose of considering claims 24 and 38-39 only, 600 instead of 700 in Fig. 8 of McPherson is considered to correspond to the claimed signal line.  The clamping circuit comprises a transistor (e.g., MN31 in Figs. 2 and 3 of Pang) discretely holding the power devices off (e.g., wherein the clamping circuit as discussed for claim electrically connected to the gate of the power devices (e.g., one of the above-discussed upper NMOSFET and the lower NMOSFET making up the half bridge of 600 in Fig. 2 of McPherson) connected between the output and ground and the MOSFETs receive opposite gate signals to alternately turn on the transistors.  The transistor (e.g., MN31 in Figs. 2 and 3 of Pang) is electrically connected to the signal line (e.g., 600 in Fig. 8 of McPherson) between the gate of the plurality of power devices (e.g., 500) and gate drive connectors (e.g., 700 in Fig. 8 of McPherson) and is connected to a source/emitter of the power device via the ground.  
With respect to claim 25, gate drive connectors (e.g., 600 in Fig. 8 of McPherson) are configured to electrically connect to the signal line (e.g., 700) and receive the driver control signals from the signal line (e.g., 700) generated from the signal line generated from the gate driver (e.g., the gate driver (e.g., a driver external to 700 in Fig. 8 and not shown) coupled to a gate of the power devices 500 via the gate source board 600 and gate drive connectors 700 to provide gate drive signals for the power devices 500), and the gate drive connectors (e.g., 600 in Fig. 8 of McPherson) are electrically connected to the gate of the plurality of power devices (e.g., 500 in Fig. 8 of McPherson).  The sense and control circuit (e.g., 120 in Fig. 3 of Pang) is configured to receive the driver control signals from the gate drive connectors (e.g., 600 in Fig. 8 of McPherson).  As to the feature that the gate driver is implemented separate from the power module apparatus and the clamping circuit, wherein the power module apparatus and the sense and control circuit are configured to receive the driver control signals generated from the gate driver on the signal line, such a feature is considered to be a recitation of the 
With respect to claim 26, the power module apparatus (e.g., 100 in Fig. 2) is implemented with separate channels (e.g., individual power devices 500s); the clamping circuit comprises a plurality of clamping circuits (e.g., one clamping circuit for each power device 500 as discussed for claim 23); at least one of the plurality of clamping circuits is configured for operation with at least one of the plurality of separate channels (e.g., individual 500s) of the power module apparatus; at least one of the plurality of clamping circuits comprises a Miller clamp (e.g., clamping via MN31 reduces miller capacitance effect (Col. 6 ll. 31-34)); and the miller clamp (e.g., MN31) is integrated into the power module apparatus (e.g., as discussed for claim 23).
With respect to claim 27, the clamping circuit is arranged on the gate-source board (e.g., as discussed for claim 23).
Win respect to claim 28, a sense and control circuit (e.g., 120 in Fig. 3 of Pang) is configured to detect the driver control signal (e.g., high SA transitioning to low during period II in Fig. 4 of Pang) from a gate driver and disable the clamping circuit (e.g., 
With respect to claim 29, the clamping circuit (e.g., MN31) comprises a transistor discretely holding the plurality of power devices (e.g., power devices 500s as a group as discussed for claim 23); the transistor (e.g., MN31) is connected to the gate of the plurality of power devices (e.g., power devices 500s); and the transistor is connected to a negative voltage bias (e.g., the lower supply of Pang is negative relative to high voltage HV).
With respect to claims 30-34, the above discussion for claims 23 and its dependent claims similarly applies.  The arrangement of Figs. 1-2 of McPherson as modified above to include the clamping circuit fails to explicitly disclose that the clamping circuit is configured to reduce the voltage charge up at the gate of the at least one power device by at least 10%.  However, such specific parameters in the degree of clamping by the clamping circuit will not support the patentability of the subject matter encompassed by the prior art unless there is evidence indicating the parameters are critical.  Absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed amounts, the determination of the optimum or workable range(s) given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan.  Please see MPEP §2144.05 [R-2](II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to 
Further, with respect to claim 32, the gate-source board (e.g., 600 in Fig. 2 of McPherson) is structured to form gate connections to the plurality of power devices (e.g., 500) to control the plurality of power devices.  
With respect to claim 35, the above discussion for claim 23 and 25 similarly applies.  
With respect to claims 36-40, the above discussion for claim 32 and dependent claims of claim 23 similarly applies.  Further, for claim 38, the transistor (e.g., MN31 in Figs. 2 and 3 of Pang) is configured to short the gate of the plurality of power devices to the source/emitter of the power devices (e.g., MN31 is coupled to ground and the source of power device PSW is connected to ground and MN31 when turned on shorts the gate of PSW to its source/emitter).
With respect to claim 41, the above discussion for claim 23 and its dependent claims similarly applies.  Further, as to the claimed feature of the base plate defining a topology pattern and the at least two power contacts and being electrically connected to the power substrate, wherein the topology pattern forms a half bridge substrate, such a feature is considered to be a recitation of the intended use of the claimed invention; the base plate is not positively recited as elements of the claimed power module apparatus.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here, the power device (e.g., 500) in Figs. 2 and 8 of McPherson as modified above is capable of the recited use (e.g., being used with the base plate defining a topology pattern and the at least two power contacts and being electrically connected to the power substrate, wherein the topology pattern forms a half bridge substrate).
 With respect to claim 42, the above discussion for claim 35, and claim 23 and its dependent claims similarly apply.  Further, the clamping circuit (e.g., MN31 in Fig. 3 of Pang) is configured in an arrangement that results in better performance of the plurality of power devices (e.g., 500) with respect to a power device implemented with a clamping circuit arrangement in the gate driver (e.g., the above discussed advantage of direct clamping for claim 23).
With respect to claim 43, the above discussion for claims 29, 35 and 38 similarly applies.  Further, the housing 800 in Fig. 2 of McPherson defines apertures (e.g., holes shown in 800) configured to receive fasteners (e.g., 900) positioned in the fastener .  

Response to Arguments
Applicant's arguments filed April 26, 2021 with respect to prior art rejections have not been found persuasive.  For example, Applicant argues that the added features of claim 23 are not disclosed in the applied prior art references.  However, such features are disclosed in the Figs. 1 and 2 arrangement of McPherson as modified in the main body of the rejections.  Applicant further argues that McPherson cannot be modified as discussed in the main body of the rejections.  However, the arguments fail for the reasons discussed in the Decision by the Patent Trial and Appeal Board mailed November 16, 2020 and affirming all the grounds of the previous prior art rejections.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG KIM/
Primary Examiner, Art Unit 2842